Ingraham, P. J.:
In my view of the Election Law, the intention is throughout expressed that a nomination for public office becomes complete only upon filing the certificate of nomination with the proper officers, and then, and not before, the person nominated becomes the candidate of the party for that office, within' the meaning of section 136 of the Election Law (Conspl. Laws, chap. 17; Laws of 1909, chap. 22).
The order appealed from is, therefore, affirmed.
Laughlin and Clareé, JJ., concurred ; Scott and Miller, JJ., dissented.
Order affirmed.